DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2007/0181530).
 	With respect to claims 1, 3, 10 Huang describes a method comprising: depositing a conformal layer over a patterned mask formed on a layer using a plasma with at least CH4,CH3F,  C2H4, H2 ; removing a part of the conformal layer in a profile shaping step; repeating the deposition and removing steps to cause a side surface of the pattern formed in the mask layer to be at a desired angle between 88 degree to 90 degree; etching layer in the patterned mask (paragraphs 28, 33, 34; fig. 7).

 	Huang further describes that the sidewall layer formed after the shrink process would preferably have an angle between 88 degree to 90 degree as suppose to a non-conformal sidewalls, (formed with the sidewall layer before the shrink process) which form a faceting or bread-loafing formation with tapered sidewall (paragraph 28).  This suggests that the deposition step would increase a taper angle of the side surface of the patterned mask because the deposited layer increases a thickness along the side surface of the patterned mask and removing/shrinking step would reduce the taper angle to have an angle between 88 degree to 90 degree.
With respect to claims 4 and 5, Huang teaches the process conditions include repeating the deposition and etching step a number of time to achieve an angle of the side surface of the mask between 88 degree to 90 degree as described above.  Even though Huang doesn’t describe a formula involving the processing conditions of the deposition and etching steps.  However, any formula can be established by one skill in the art before the effective date of the invention using the processing conditions of the 
 	With respect to claims 11-14, Huang is silent about a process condition in the later deposition and etching steps are the same or different.  However, it would have been obvious to one skill in the art that the later deposition and etching processing conditions can be either the same in a case where a same thickness is desired or different where a thicker or thinner layer is desired.  These later deposition and etching step can be performed in such conditions as long as a final angle between 88 and 90 degree is achieved with the deposition and etching steps.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Srivastava et al. (US 2013/0267097).
 	With respect to claim 9, Huang doesn’t describe performing a treatment of the photoresist mask layer with H2 or HBr gas plasma.  Srivastava teaches treating a photoresist with a plasma containing H2, N2 (paragraph 11).  It would have been obvious for one skill in the art before the effective filing date of the invention to treat the photoresist in light of Srivastava with a plasma of H2 because he teaches that it would reduce line width roughness of the photoresist mask (paragraph 11) and Huang also suggest treating the mask with inert gas of N2 to reduce the edge roughness (paragraphs 25, 39).
Response to Arguments

With respect to applicant’s remarks that “Huang describing of etching back to remove any deposition at the bottom of the photoresist features to form sidewall layers substantially vertical and conformal sidewalls. An example of a substantially vertical sidewall is a sidewall that from bottom to top makes an angle of between 88.degree. to 90.degree with the bottom of the feature.”  This clearly shows that the first sidewalls of the feature before the etching step have a tapered angle and the etching step, which also etches the upper portion of a side surface of the deposits since it is also exposed to the etching gases and etched by the etching gases, creates a vertical sidewall from a tapered sidewalls present before the etching.  It appears that applicant argues Huang etches a bottom of the sidewall only; however, this is not the case.  The bottom of the etched portion that he refers to would be the portion on the layer 210 being removed along with all other portions on top and on the sidewall of the patterned mask to form a straight sidewall (fig. 2A, 2B).  Therefore, the etching step provides claimed reducing a tapered angle of the side surface of the pattern. Otherwise, Huang wouldn’t provide such method if the sidewalls before the etching are already vertical.
 	In response to applicant’s remark that Huang doesn’t describe the etching steps using gases such as CO2, CH4 or CO.  However, he teaches using gases that include C, F and O such as CF4, CHF3, O2.  Therefore, in the absent of unexpected results, using other gases that includes C and O such as claimed CO2, CO or CH4 would have 
 	In response to applicant's arguments against the references individually (Srivastava), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        


6/14/2021